                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


TRAVIS L. WATSON,                              )
                                               )
                    Plaintiff,                 )
                                               )
                    v.                         )                1:17cv934
                                               )
DETECTIVE MCPHATTER, et al.,                   )
                                               )
                    Defendants.                )


                   MEMORANDUM OPINION AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

       This     case     comes    before    the    undersigned          United     States

Magistrate Judge for a recommendation on “Defendants’ Motion for

Summary       Judgment”     (Docket    Entry      33)    (the     “Summary       Judgment

Motion”).       For the reasons that follow, the Court should grant in

part and deny in part the Summary Judgment Motion.

                                      BACKGROUND

       I.   Procedural History

       Alleging violations of his rights under the Fourth Amendment,

Travis L. Watson (the “Plaintiff”) initiated this pro se action

against Detective           McPhatter,     Detective         Altizer,    and    Detective

Ludemann (collectively, the “Defendants”) pursuant to 42 U.S.C.

§ 1983.       (Docket Entry 2 (the “Complaint”) at 2-3.)1                      Defendants

moved to dismiss the Complaint for failure to state a claim under

Rule    12(b)(6)       of   the   Federal   Rules       of    Civil     Procedure   (the



     1 Citations herein to Docket Entry pages utilize the CM/ECF
footer’s pagination.




       Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 1 of 37
“Rules”).    (See Docket Entry 12 (the “Dismissal Motion”) at 1.)               In

response, Plaintiff filed a supplement to his Complaint, entitled

in   part   “Motion    to   Deny   Dismissal”        (Docket    Entry   19    (the

“Supplement”) at 1), which contains additional factual allegations

and “is supported by the affidavits of Judy West [(‘Ms. West’)] and

Carla Morris” (“Ms. Morris”) (id. at 2), as well as other exhibits

(see, e.g., id.; Docket Entry 19-4 at 1).             (See Docket Entry 19 at

1-6.) Because the Complaint, as amended by the Supplement, “states

a    plausible    fourth-amendment      claim      against     Defendants”     for

allegedly “exceed[ing] the bounds of a legitimate protective sweep”

(Docket Entry 25 at 11) by, inter alia, “look[ing] through some

mail in the living room and . . . papers inside the apartment” (id.

at   10   (internal   quotation    marks     and   citation      omitted)),    the

undersigned      recommended   that    the   Court    deny     Defendants’    Rule

12(b)(6) request (see id. at 13).            The Court (per United States

District Judge Loretta C. Biggs) adopted that recommendation and

denied the Dismissal Motion.          (See Docket Entries 27-28.)

      Thereafter, the parties engaged in discovery (see, e.g.,

Docket Entry 30 at 1-4 (containing Plaintiff’s discovery requests);

Docket Entry 38 at 1 (indicating that Defendants shared body camera

recordings with Plaintiff)), after which Defendants filed their

Summary Judgment Motion (see Docket Entry 33).                 According to the

Summary Judgment Motion:

           Plaintiff claims the Defendants performed an illegal
      search of his apartment following his arrest on December

                                        2




      Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 2 of 37
     29, 2016. A review of the material facts will show that
     the protective sweep of the apartment and the search
     performed by the officer[s] did not violate the Fourth
     Amendment rights of the Plaintiff and summary judgment is
     appropriate.

(Id. at 1-2.) Plaintiff opposes the Summary Judgment Motion. (See

Docket Entries 42 to 43-5.)

     II.    Allegations

     In    this    action,    Plaintiff       challenges     Defendants’    alleged

“illegal search and seizure” (Docket Entry 2 at 3) at his apartment

on the morning of December 29, 2016 (id. at 4).                 According to the

Complaint, as supplemented:

     Defendants,         in   contravention      of    the    Fourth     Amendment,

“violate[d] and disregard[ed Plaintiff’s] expectation of privacy

in” the apartment where he “resided at the time of the violation.”

(Docket Entry 19 at 1.) “[Plaintiff] was arrested outside of [his]

residence,”       and,   “[a]fter   [he]       was    handcuffed,      [Defendants]

immediately enter[ed] the residence without a search warrant or

probable cause or exigent circumstances” (Docket Entry 2 at 6) or

“consent to enter or search” (id. at 5).                Plaintiff’s “fianc[é]e

([Ms.] Morris) and [his] mother ([Ms.] West) also were present”

during this event.        (Id.)

     More specifically, “[t]he police came to the [apartment] door

early on December 29, 2016.           After they identified themselves,

[Plaintiff] came to the door with his hands up.”               (Docket Entry 19-

1, ¶ 3.)     “[Plaintiff] came out of the apartment door with his


                                          3




    Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 3 of 37
hands up.    The police grabbed him as soon as he was about two feet

(2’) outside of the apartment.”            (Docket Entry 19-2, ¶ 3; see also

Docket Entry 19-1, ¶ 3 (“The police grabbed him and took him

outside     of    the     apartment.”).)       “As    soon    as     they       grabbed

[Plaintiff], approximately three (3) police officers went into the

apartment.       Two of the police officers stayed in the apartment and

one left[.]”       (Docket Entry 19-2, ¶ 4; accord Docket Entry 19-1,

¶ 4.)     The police entered “right after Officer J.L. Matthews

cleared the residence from the front door.                   There was [sic] no

reports or indications that the officers felt threatened or that

they had any basis to believe that evidence was being destroyed.”

(Docket Entry 19 at 2 (citation omitted).)                   “Detective Matthews

stood outside the door of the residence while [Defendants] detained

[Ms.] Morris inside the apartment.             [Ms.] West was outside with

[Plaintiff]       until    officers   escorted       [him]    away    .     .    .   at

approximately 8:40 a.m.”         (Docket Entry 2 at 5.)

      “After the entry (without a search warrant) the search of

[the] residence did not end.”         (Docket Entry 19 at 2.)             “Detective

Altizer physically remained in the residence” and “[t]he police

kept [the] residence door open” (id.) with another officer standing

near the apartment door “looking at the living room and what was in

the living room” (Docket Entry 19-1, ¶ 9), for approximately two

hours (see Docket Entry 19 at 3; see also Docket Entry 19-1, ¶¶ 6,

9).    The officers ordered Ms. Morris “to remain on the couch and


                                       4




      Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 4 of 37
not to move” and “did not allow her to answer her phone.”             (Docket

Entry 19 at 2.)2        For “a long time” (Docket Entry 19-1, ¶ 6; Docket

Entry 19-2, ¶ 6), police officers detained Ms. Morris on the couch

and refused to let Ms. West enter the residence.          (Docket Entry 19-

1, ¶¶ 5, 8; Docket Entry 19-2, ¶ 5.)                “[D]uring this time,”

Defendants “look[ed] through papers inside the apartment” (Docket

Entry 19-2, ¶ 7) and “searched through the mail of the residence”

(Docket Entry 19 at 2; accord Docket Entry 19-1, ¶ 4).            “After the

search had been ongoing for (2) two hours (see search warrant for

verification of the execution of the warrant which was at 10:30

a.m.     Search began at 8:30 a.m.), Detective W.C. Tyndall obtained

a search warrant to search the residence and [P]laintiff’s 1997

Acura from Magistrate Watts at 9:30 a.m. on December 29, 2016.”

(Docket Entry 19 at 3.)         Defendants’ “illegal search” resulted in

the discovery and seizure of a firearm (Docket Entry 2 at 6) and

caused, inter alia, “[e]motional and mental suffering” and “[j]ob

loss” (id. at 5).

       III.    The Record

       In     support    of   their   respective   positions,   the   parties

submitted affidavits, a transcript from certain proceedings in

Plaintiff’s state-court criminal cases, written police records, and



     2    Plaintiff asserts no claim on behalf of Ms. Morris
regarding the legality of her detention.      (See id. at 4 (“Ms.
Morris is only a witness for the purposes of this civil action.”).)


                                         5




       Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 5 of 37
body    camera    footage   from   officers    present     at   the   scene   of

Plaintiff’s arrest on December 29, 2016.                 As relevant to the

Summary Judgment Motion, the record reflects the following:

       A. Plaintiff’s Apartment Layout

       Plaintiff, his fiancée, Ms. Morris, and their pet pitbull,

Sincere, resided in a two-story apartment building that contained

eight units.       (See, e.g., Altizer Video at 13:46-13:47, 13:59-

14:01, 14:31.)3     Separate stairways divided the apartments into two

distinct groups, each containing a set of two upper and two lower

units.     (See id. at 13:46-13:47.)          Individual walkways extended

from a sidewalk adjoining the parking lot directly to the door of

each of the lower units.       (See id.)    A flight of stairs terminated

a little more than halfway down each walkway.             (See id.)   For each

grouping, the top of these flights of stairs formed a joint landing

from which a combined flight of stairs rose to an entranceway for

the (two) second-floor apartments.            (See id.)     As one faced the

building from the parking lot,4 Plaintiff and Ms. Morris resided in

the lower left apartment unit of one such grouping.              (See id.)



     3 Defendants submitted a compact disc “containing fourteen
recordings captured by body worn cameras worn by law enforcement
officers with the Greensboro Police Department who participated in
the apprehension, arrest and search of the apartment at which
Plaintiff was living on December 29, 2016.” (Docket Entry 38 at
1.) This Recommendation refers to those video recordings using the
relevant officer’s name and the video timestamp.

     4 For ease of reference, the same perspective governs all
directional information in this Recommendation.

                                       6




       Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 6 of 37
       The front door on their one-bedroom apartment opened into a

large room, with the kitchen on the right, the living room on the

left, and a doorway to the bedroom straight ahead.                     (See id. at

13:54-13:56; Matthews Video at 13:55; see also Docket Entry 43-1 at

17, 39.) Immediately inside the bedroom door on the right appeared

the bathroom, followed by a walk-in closet.                (See Altizer Video at

13:55-13:56; Matthews Video at 13:55; see also Docket Entry 43-1 at

17.)    The apartment door opened to the right, directly across from

the    kitchen   bar,   with   a   long       table   containing   a   stereo    and

television set immediately to the left as one entered.                          (See

Altizer Video at 13:55-13:57, 14:04; Matthews Video at 13:55-13:56;

see also Docket Entry 43-1 at 17, 39, 45.)                     The living room

contained two couches, one on the far left wall, which ran parallel

to the kitchen bar, and one on the bedroom wall, opposite the table

with the television, as well as an armchair in front of the kitchen

bar, opposite the first couch.        (See Altizer Video at 14:00-14:03;

Matthews Video at 13:55-13:56.)

       B. Relevant Events

       On December 22, 2016, a Greensboro Family Dollar Store “was

robbed at gunpoint by a black male in his late 30’s to early 40’s

wearing a hooded shirt, sunglasses and donning a wig fashioned with

braids or dreadlocks.”         (Docket Entry 36 at 9.)          Two days later,

Greensboro Police Officers responded to reports of an assault at

Plaintiff’s apartment building.           (Id.)       According to the affidavit


                                          7




       Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 7 of 37
underlying a subsequent search warrant for Plaintiff’s apartment

and car:

     The victim of the alleged assault, Plaintiff’s brother Patrick

Marshall,   reported   that   Plaintiff    (1)   had   assaulted    him   and

(2) lived in the apartment below Marshall’s apartment.             (See id.)

Per the EMT who treated Marshall for injuries at the scene:

     while [the EMT] was treating Patrick Marshall for his
     injuries Marshall stated that his brother, [Plaintiff],
     robbed the Family Dollar and wore a wig while doing so.
     Marshall went on to tell the EMT that the clothes, wig
     and the handgun that were used in the robbery were [in
     Plaintiff’s] apartment which is directly below Patrick
     Marshall’s apartment.

(Id. at 10.)     Based on this report and subsequent photograph

identifications, the officer investigating the robbery, Detective

William Tyndall, obtained a warrant for Plaintiff’s arrest for

Robbery with a Dangerous Weapon.        (Id.)

     “Based on [Plaintiff’s] criminal history and the nature of the

crime, the Violent Criminal Apprehension Team [(the ‘VCAT’)] was

assigned to apprehend [Plaintiff].” (Id., ¶ 6.) Detective Tyndall

“provided Detective Altizer with the information and also informed

her that if [Plaintiff] was arrested at [his apartment], [Detective

Tyndall] would be seeking a search warrant for the apartment.”

(Id.)   Detective Tyndall prepared a search warrant in anticipation

of Plaintiff’s arrest.     (See id., ¶ 7.)




                                    8




    Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 8 of 37
      At   approximately     8:46    a.m.5   on   December    29,   2016,   VCAT

officers approached Plaintiff’s apartment to arrest him on the

outstanding warrant.         (See, e.g., Altizer Video at 13:46-13:47;

Docket Entry 43-1 at 12-14.)          Officers knocked on the apartment

door and, after a few minutes’ delay, during which, inter alia,

officers continued to knock, engaged in verbal exchanges with

Plaintiff, and repeatedly ordered Plaintiff to answer the door,

Plaintiff opened the apartment door and stood with his hands in the

air inside the apartment.           (See, e.g., Altizer Video at 13:47-

13:53; Docket Entry 43-1 at 13-14, 43.)                The officers ordered

Plaintiff to exit the apartment and get on the ground.              (See, e.g.,

Altizer Video at 13:53; Docket Entry 43-1 at 13-14, 43.)                      As

Plaintiff exited the apartment, he lowered his hands and officers

on either side of the door grabbed his wrists as he exited.                 (See,

e.g., Altizer Video at 13:53.)         Plaintiff laid down on the ground

a   foot   or   two   from   the    apartment     threshold   while   officers

handcuffed his arms behind his back. (See, e.g., id.; Graham Video

at 13:53.)      As officers handcuffed Plaintiff, Detective Altizer

initially ordered Ms. Morris to close the apartment door to prevent

Sincere’s exit, but, before Ms. Morris complied, Detective Altizer



     5 The timestamp on the body camera footage reflects Universal
Coordinated Time.   (See Docket Entry 37, ¶ 6.)      To calculate
Eastern Standard Time, subtract five hours. (See, e.g., Altizer
Video at 13:55 (reflecting time of 8:55 on pictured cellphone);
Ludemann Video at 14:56 (reflecting time of 9:54 on pictured
cellphone).)

                                       9




     Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 9 of 37
directed her to instead leave the door open and restrain Sincere.

(See, e.g., Altizer Video at 13:53.)

       Detective Ludemann and another officer, M. Graham, handcuffed

Plaintiff while Detective McPhatter positioned himself on the

walkway between Plaintiff and the entrance to the stairs.                     (See,

e.g., Graham Video at 13:53.) After Graham helped Plaintiff to his

feet, Graham and Detective McPhatter walked Plaintiff to the stairs

outside his apartment, where they told him to take a seat.                    (See,

e.g., id. at 13:53-13:54.)          Detective McPhatter then walked up the

walkway towards the parking lot to speak with Plaintiff’s mother,

Ms. West, who had arrived on the scene from her nearby apartment.

(See, e.g., id. at 13:55; McPhatter Video at 13:55-13:57.)                    Next,

Detective    Ludemann     radioed    for     a   patrol   car   to   come   collect

Plaintiff, after which Plaintiff’s mother and Detective McPhatter

approached the stairs where Plaintiff remained seated. (See, e.g.,

Graham Video at 13:55-13:58.)              Shortly after Plaintiff’s mother

left   to   retrieve     socks   from   her      nearby   apartment,    Detective

Ludemann, at Graham’s request, went to the parking lot to get leg

cuffs for Plaintiff.       (See, e.g., id. at 13:58-14:00.)

       Meanwhile,   as     officers     finished      handcuffing      Plaintiff,

Detective Altizer asked Ms. Morris through the apartment’s open

door whether anyone else remained in the apartment and Ms. Morris

indicated that nobody did.           (See, e.g., Altizer Video at 13:53.)

At Detective Altizer’s requests, Ms. Morris agreed that Detective


                                        10




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 10 of 37
Altizer could both enter the apartment to speak with her and check

the apartment to confirm that it remained empty.               (See, e.g.,

Altizer Video at 13:54; Docket Entry 43-1 at 15-16, 25, 44.)

Detective Altizer asked Ms. Morris to sit on the couch (see Altizer

Video at 13:54) before Detective Altizer, Detective Ludemann, and

Detective J.L. Matthews quickly cleared the apartment (see id. at

13:55; Ludemann Video at 13:55; Matthews Video at 13:55; Docket

Entry 39, ¶ 5; see also Docket Entry 43-1 at 44 (agreeing, in Ms.

Morris’s state-court testimony, that it took “30 seconds or maybe

even less for” officers “to look through the whole apartment”)).6

      As soon as they finished clearing the apartment, the three

officers permitted Ms. Morris to retrieve shoes from the bedroom

closet and take them out to Plaintiff.       (See, e.g, Altizer Video at

13:55-13:57.)     While Ms. Morris engaged in this errand, Detective

Ludemann exited the apartment and Detective Altizer telephoned

Detective Tyndall regarding the arrest and anticipated search

warrant.    (See, e.g., id. at 13:56; Docket Entry 35, ¶ 6; Docket

Entry 36, ¶ 7; see also Docket Entry 19-2, ¶ 4 (averring:          “As soon

as   they   grabbed   [Plaintiff],    approximately    three   (3)   police

officers went into the apartment.           Two of the police officers




     6 A fourth officer, S. Friel, entered the apartment near the
end of the sweep, asking whether they were “good.” (See, e.g.,
Matthews Video at 13:55.)    When told that they were “good for
people,” he exited the apartment. (See, e.g., id.)

                                     11




     Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 11 of 37
stayed in the apartment and one left[.]”).)7           When Ms. Morris

returned, Detective Altizer told her to retake her seat on the

couch, prompting Ms. Morris to sit in roughly the middle of the

couch on the left wall. (See, e.g., Altizer Video at 13:57-14:00.)

Detective Altizer explained that they had arrested Plaintiff for a

robbery and that the detective who had investigated the robbery was

“getting a search warrant signed right now, so [the officers were]

just in kind of a holding pattern right now [and] were going to

hang out right here until he gets here.”         (Id. at 13:57-13:58.)

During this exchange, Detective Matthews stationed himself just

outside and to the right side of the apartment door, diagonally

across from Ms. Morris, a position he generally maintained for the

duration of the recordings made before Detective Tyndall’s arrival.

(See, e.g., McPhatter Video at 13:57-14:24; Altizer Video at 13:57-

14:00, 14:24-14:39.)   In this position, Detective Matthews largely

remained in Ms. Morris’s line of sight. (See, e.g., Matthews Video

at 14:07; Altizer Video at 14:07; Friel Video at 14:07.)             Soon

thereafter, another officer, S. Friel, stationed himself opposite

Detective Matthews, to the left of the apartment door. (See, e.g.,

McPhatter Video at 13:59-14:00; Matthews Video at 13:59-14:00.)

     Following her conversation with Ms. Morris, Detective Altizer

generally remained either a few feet inside or just outside the


     7 At 9:21 a.m., Detective Tyndall called Detective Altizer to
report that “he[ wa]s at the courthouse right now.” (Altizer Video
at 14:21.)

                                   12




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 12 of 37
apartment door, save for a few trips to her car or to speak with

individuals outside the apartment.           (See Altizer Video at 13:57-

14:39.)     However, at approximately 9:15 a.m., Detective Altizer

moved to briefly stand near the kitchen island.            (See id. at 14:14-

14:15.)   It appears that Ms. Morris remained looking downward with

her hand in front of her eyes for at least the first part of the

time    that   Detective   Altizer   stood    near   the    kitchen   island.

(See id.)      The reflection in a mirror over the couch where Ms.

Morris remained seated shows Detective Altizer looking downwards

towards the contents on the kitchen bar when she approached the

bar.    (See id. at 14:14.)    The recording does not show the mirror

for the entire (brief) period that Detective Altizer remained near

the kitchen bar, but the subsequent portions captured on video

appear to show Detective Altizer either looking towards the door or

towards Ms. Morris, with her hands generally on or near her police

vest.    (See id. at 14:14-14:15.)8

       In the interim, after Ms. Morris brought Plaintiff shoes,

Plaintiff objected to the officers’ failure to either inform him of



     8 As a general matter, given the body camera’s position on
Detective Altizer’s vest, Detective Altizer’s hands largely
remained outside the range of her body camera footage.        (See
generally Altizer Video 13:46-14:39.)      Nonetheless, on a few
occasions, it appears that Detective Altizer silenced Ms. Morris’s
ringing cellphone, which lay beside the stereo on the table inside
the entrance door. (See id. at 14:03, 14:10; see also id. at 14:14
(showing part of Detective Altizer’s hand silencing cellphone);
Matthews Video at 14:03 (showing Detective Altizer picking up
cellphone from table to show to Ms. Morris).)

                                     13




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 13 of 37
the charges underlying his arrest or show him the arrest warrant.

(See, e.g., Graham Video at 13:56-13:59.)          Plaintiff objected that

the officers were not “showing [him] that [he had] rights,” as they

remained standing inside his apartment and had made him come

outside, without showing him a warrant. (See, e.g., id. at 13:59.)

He also asked if the officers were “detaining [Ms. Morris] too,” in

response to which Graham explained that they were “basically

holding down [Plaintiff’s] apartment [be]cause the Detective [who

obtained Plaintiff’s arrest warrant] wants to do a search warrant

[t]here.”    (Id. at 14:00-14:01.)        As the officers did not possess

a   search   warrant,   Plaintiff    wanted   to   know   “why   [they]   were

bothering [Ms. Morris].”      (Id. at 14:01.)      Officers responded that

the search warrant was “on its way” and that they could “lock [the

apartment] down” and were “not doing anything wrong.”             (Id.)

      Detective   McPhatter    and   Graham   then   adjusted    Plaintiff’s

handcuffs to make them more comfortable, during which process Ms.

West returned from her apartment. (See, e.g., id. at 14:02-14:04.)

Plaintiff told his mother that the officers “ain’t even got no

search warrant or nothing” and had not told him why they were

arresting him.     (Id. at 14:03.)        After the officers declined to

answer his mother’s question about the reason for his arrest,

Plaintiff stated that, “if they ain’t got no warrant, they need to

leave, Ma.”     (Id.)   Detective McPhatter, Ms. West, and Plaintiff

then discussed the situation, with Detective McPhatter explaining


                                     14




     Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 14 of 37
that Detective Tyndall was bringing a search warrant and the

officers were not leaving until he arrived.                 (See, e.g., id. at

14:04-14:06.)

       At that point, the patrol car arrived and Plaintiff and Ms.

West asked if Ms. Morris could come hug Plaintiff before he left.

(See, e.g., id. at 14:06.)        Graham said that she could (see id.),

but Detective Altizer vetoed that idea (see id. at 14:06-14:07; see

also Altizer Video at 14:06-14:07).           Graham then walked Plaintiff

over to the patrol car, where Detective Ludemann stood speaking

with the patrol car’s driver, Corporal Sink.               (See Graham Video at

14:07.)     Graham explained to Corporal Sink that they “[wi]ll be

down there in a minute . . . .            It’s just [that Plaintiff] has a

lot of family here in close proximity.”              (Id. at 14:08.)     As they

walked back towards the apartment, Graham suggested to Detective

Ludemann that one of them follow the patrol car, and then informed

Detective     McPhatter,   who    stood    talking    to   Plaintiff’s   mother

between the stairway and the sidewalk, that Graham was “going to

run down there with [the patrol car].”           (Id.)

       While Graham and Detective Ludemann engaged with the patrol

car, Detective McPhatter remained on the walkway between the stairs

and the sidewalk speaking with Ms. West.              (See McPhatter Video at

14:07-14:09.)      Ms. West then walked to the sidewalk to speak with

her    cousin   and   Detective    McPhatter    walked      back   towards   the

stairway, where he briefly spoke with Detective Ludemann before Ms.


                                      15




      Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 15 of 37
West returned for further conversation with Detective McPhatter

before turning and walking away towards her apartment. (See id. at

14:09-14:14.)    Detective McPhatter then briefly stationed himself

on the left side of the walkway at the stairway, across from

Detective Ludemann, before leaving to move his car into a parking

spot.     (See   id.    at   14:14-14:19.)   When   Detective   McPhatter

returned, he stood on the right side of the walkway at the stairs

and Detective Ludemann took his previous position on the left side

of the walkway.        (See id. at 14:19-14:24.)     Detective McPhatter

maintained this basic position for the duration of the body camera

recordings made before the arrival of Detective Tyndall with the

search warrant.        (See id. at 14:19-14:24; Friel Video at 14:20-

14:33; Altizer Video at 14:20-14:39.)         For his part, Detective

Ludemann also kept the same position until 9:39 a.m., when he took

Friel’s prior station outside the left side of the apartment door.

(See McPhatter Video at 14:19-14:24; Friel Video at 14:20-14:33;

Altizer Video at 14:20-14:39.) From her position on the couch, Ms.

Morris could not see Detective McPhatter or Detective Ludemann

outside the apartment.        (See, e.g., Altizer Video at 14:09-14:10,

14:29-14:30.)

     In the interim, at 9:30 a.m., Ms. West went upstairs, to the

apartments above Plaintiff’s apartment.             (See Friel Video at

14:30.)   She came back downstairs at 9:32 a.m. (see id. at 14:32),

and came over to the walkway to speak to a newly arrived officer at


                                     16




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 16 of 37
9:35 a.m. (see Altizer Video at 14:35.)                  After that officer

informed her that he did not have the search warrant, Ms. West

asked Detective Altizer if Ms. Morris remained well.                 (See id.)

Upon receiving an affirmative response, Ms. West walked away in the

direction of her apartment.         (See id.)

     Shortly thereafter, Detective Altizer turned off her body

camera.    (See id. at 14:39.)       The other officers on the scene had

already turned off their body cameras.           (See Friel Video at 13:54,

14:33; Graham Video at 14:09; Ludemann Video at 13:56; Matthews

Video at 13:54, 14:10; McPhatter Video at 14:24; see also Sink

Video at 14:09 (departing premises).)               The earliest body camera

recordings resume at 9:54 a.m., following Detective Tyndall’s

arrival.    (See Ludemann Video at 14:54; Matthews Video at 14:54;

see also Altizer Video at 14:58.)            As such, a fifteen-minute gap

appears in the video recordings from the scene.              Detective Altizer

avers that, during this gap, she remained “standing outside or

right in the threshold of the apartment awaiting the arrival of

Detective Tyndall.”      (Docket Entry 35, ¶ 10.)

     In sum, on the video recordings made prior to Detective

Tyndall’s arrival, only Detective Altizer, Detective Ludemann,

Detective    Matthews,    and      Friel    enter    Plaintiff’s    apartment.

Further,    after   he   departs    the     apartment   at   the   end   of   the

protective sweep, Detective Ludemann remains outside the apartment

and outside Ms. Morris’s line of sight for the duration of that


                                       17




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 17 of 37
footage.     However,      Detective     Altizer   and    Detective    Matthews

generally remain in or near the apartment door, largely within Ms.

Morris’s range of vision from her seat on the couch.              Finally, the

recordings identify Detective Altizer as the only female among the

VCAT officers.

     In    addition   to    the   foregoing,     the     record   reflects   the

following sworn testimony from Ms. West, Ms. Morris, and Detective

Altizer.     First, according to Detective Altizer’s state-court

testimony,    after   clearing     the      apartment    and   while   awaiting

Detective Tyndall’s arrival, she did not search anything or observe

any other officer searching anything, including during the period

when her body camera remained deactivated.              (See Docket Entry 43-1

at 18-22.)    However, according to Ms. West:

     “As soon as the[ officers outside the apartment] grabbed

[Plaintiff], approximately three (3) police officers went into the

apartment.   Two of the police officers stayed in the apartment and

one left[.]”      (Docket Entry 19-2, ¶ 4.)              “The two (2) police

officers stayed in the apartment the entire time until the police

officer came with the warrant.           The police kept the door to the

apartment open.    [Ms. West] saw these police officers were looking

through papers inside the apartment during this time.” (Id., ¶ 7.)

Detective Altizer (whom Ms. West identified at the state-court

suppression hearing as “the officer lady right there”) and a “male

officer were inside of the apartment checking the mail.”                (Docket


                                       18




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 18 of 37
Entry 43-1 at 38.)    More specifically, Detective Altizer and her

male colleague looked through mail on the kitchen bar for “a few

minutes” (id. at 39) approximately five minutes after the patrol

car took Plaintiff away.     (See id. at 38-42; see also id. at 42

(“They just had the mail in their hand looking at the mail.              And

then [Ms. West] was talking to the officers outside and asking them

what was going on.”).)

     Finally, according to Ms. Morris:

     Shortly after police officers grabbed Plaintiff, “two police

officers came into the apartment.       One was female and one was male.

They looked through some mail in the living room.”         (Docket Entry

19-1, ¶ 4.)   This involved them “picking through[] . . . kind of a

stack of mail laying, just looking through it, looking at names.

That’s what they were doing.”      (Docket Entry 43-1 at 46.)        “The

female police officer stayed in the apartment the entire time while

[they] waited. The male police officer went out the apartment door

but they kept the door open and [Ms. Morris] could see him and he

could see [her] and into the apartment the entire time.”          (Docket

Entry 19-1, ¶ 7.)9   Although Ms. Morris did not observe Detective

Altizer searching anything “[w]hen she came into the apartment” at

first following the protective sweep, “at least about 30 to 40

minutes” after the patrol car took Plaintiff away, Detective


     9 In her state-court testimony, Ms. Morris clarified that
Detective Altizer was “in and out” of the apartment, but “was there
permanently the whole time.” (Docket Entry 43-1 at 48.)

                                   19




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 19 of 37
Altizer searched “the mail.”     (Docket Entry 43-1 at 46.)      Finally,

although Ms. Morris gave Detective Altizer permission to conduct a

protective sweep of the apartment, she did not authorize any other

search.   (See id. at 46-47.)

                              DISCUSSION

     I. Relevant Standards

     A. Summary Judgment

     “The [C]ourt shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”         Fed. R. Civ.

P. 56(a).     A genuine dispute of material fact exists “if the

evidence is such that a reasonable jury could return a verdict for

the nonmoving party.”    Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).   The movant bears the burden of establishing the

absence of such dispute.    Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986).

     In analyzing a summary judgment motion, the Court “tak[es] the

evidence and all reasonable inferences drawn therefrom in the light

most favorable to the nonmoving party.” Henry v. Purnell, 652 F.3d

524, 531 (4th Cir. 2011) (en banc).     In other words, the nonmoving

“party is entitled ‘to have the credibility of his evidence as

forecast assumed, his version of all that is in dispute accepted,

[and] all internal conflicts in it resolved favorably to him.’”

Miller v. Leathers, 913 F.2d 1085, 1087 (4th Cir. 1990) (en banc)


                                   20




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 20 of 37
(brackets in original) (quoting Charbonnages de France v. Smith,

597 F.2d 406, 414 (4th Cir. 1979)).            If, applying this standard,

the Court “find[s] that a reasonable jury could return a verdict

for [the nonmoving party], then a genuine factual dispute exists

and    summary   judgment    is     improper.”      Evans   v.   Technologies

Applications & Serv. Co., 80 F.3d 954, 959 (4th Cir. 1996).

       However, “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude

the entry of summary judgment.”               Anderson, 477 U.S. at 248.

Moreover,     “the     non-moving    party    may   not   rely   on    beliefs,

conjecture, speculation, or conclusory allegations to defeat a

motion for summary judgment.”          Lewis v. Eagleton, No. 4:08cv2800,

2010 WL 755636, at *5 (D.S.C. Feb. 26, 2010) (citing Baber v.

Hospital Corp. of Am., 977 F.2d 872, 874-75 (4th Cir. 1992)),

aff’d, 404 F. App’x 740 (4th Cir. 2010); see also Pronin v.

Johnson, 628 F. App’x 160, 161 (4th Cir. 2015) (explaining that

“[m]ere conclusory allegations and bare denials” or the nonmoving

party’s “self-serving allegations unsupported by any corroborating

evidence”     cannot    defeat    summary    judgment).     Finally,   factual

allegations in a complaint or court filing constitute evidence for

summary judgment purposes only if sworn or otherwise made under

penalty of perjury.       See Reeves v. Hubbard, No. 1:08cv721, 2011 WL

4499099, at *5 n.14 (M.D.N.C. Sept. 27, 2011), recommendation

adopted, slip op. (M.D.N.C. Nov. 21, 2011).


                                       21




      Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 21 of 37
       B. Fourth Amendment

       The Fourth Amendment protects “[t]he right of the people to be

secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures.” U.S. CONST. amend. IV. As the

United States Supreme Court has explained, the “physical entry of

the home is the chief evil against which the wording of the Fourth

Amendment is directed.”           Welsh v. Wisconsin, 466 U.S. 740, 748

(1984) (internal quotation marks omitted).               As such, “[i]t is a

basic principle of Fourth Amendment law that searches and seizures

inside a home without a warrant are presumptively unreasonable.”

Payton v. New York, 445 U.S. 573, 586 (1980) (internal quotation

marks omitted). Nevertheless, “this presumption may be overcome in

some circumstances because the ultimate touchstone of the Fourth

Amendment is ‘reasonableness.’”             Kentucky v. King, 563 U.S. 452,

459     (2011)      (certain      internal    quotation        marks    omitted).

Accordingly, the Supreme Court has specified certain “narrow and

well-delineated exceptions to the warrant requirement,” Flippo v.

West Va.,     528    U.S.   11,   13   (1999),     including    “a   well-settled

protective       sweep   exception     to    the    warrant    requirement,    as

enunciated by the Supreme Court in Maryland v. Buie, 494 U.S. 325

(1990),” United States v. Jones, 667 F.3d 477, 482 (4th Cir. 2012)

(parallel citations omitted).10


     10 “It is equally well settled that one of the specifically
established exceptions to the requirements of both a warrant and
                                                  (continued...)

                                        22




      Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 22 of 37
     As the Supreme Court has explained, “[a] ‘protective sweep’ is

a quick and limited search of premises, incident to an arrest and

conducted to protect the safety of police officers or others.            It

is narrowly confined to a cursory visual inspection of those places

in which a person might be hiding.”        Buie, 494 U.S. at 327.        In

such circumstances, the Fourth Amendment permits a protective sweep

“if the searching officer possessed a reasonable belief based on

specific and articulable facts which, taken together with the

rational inferences from those facts, reasonably warranted the

officer in believing that the area swept harbored an individual

posing a danger to the officer or others.” Id. (internal quotation

marks, brackets, and citation omitted).       Importantly, though, the

Supreme Court has

     emphasize[d] that such a protective sweep, aimed at
     protecting the arresting officers, if justified by the
     circumstances, is nevertheless not a full search of the
     premises, but may extend only to a cursory inspection of
     those spaces where a person may be found.      The sweep
     lasts no longer than is necessary to dispel the
     reasonable suspicion of danger and in any event no longer
     than it takes to complete the arrest and depart the
     premises.

Id. at 335-36 (footnote omitted); see also id. at 335 n.3 (“A

protective sweep is without question a ‘search,’ as was the patdown

in Terry[ v. Ohio, 392 U.S. 1, 16 (1968)]; they are permissible on

less than probable cause only because they are limited to that


     10(...continued)
probable cause is a search that is conducted pursuant to consent.”
Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973).

                                   23




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 23 of 37
which is necessary to protect the safety of officers and others.”).

Finally, a protective sweep remains permissible even if police

arrest an individual “just outside the residence.” Jones, 667 F.3d

at 485 n.10.

     II. Analysis

     A. Preliminary Matters

     In moving for summary judgment, Defendants failed to address

Plaintiff’s evidence regarding the search of his apartment prior to

the search warrant’s arrival.     Instead, they argued (in full):

          III. Defendants are entitled to summary judgment on
     the issue of the actual search of Plaintiff’s apartment
     as it was pursuant to the execution of a search warrant
     obtained thirty six minutes after Plaintiff’s arrest and
     served on a tenant of the apartment approximately one
     hour after Plaintiff’s arrest.

          Plaintiff alleges that the search of his apartment
     is illegal as it was performed prior to the search
     warrant being granted or served.       [Doc. 19, p. 6]
     However a review of the material facts show the search of
     Plaintiff’s apartment was pursuant to a search warrant
     signed by a Magistrate at 9:30 a.m., after Plaintiff’s
     arrest at 8:53 a.m. [Tyndall Affidavit, p. 3-4 ¶7-8]
     The search warrant was presented to [Ms.] Morris at the
     apartment at approximately 10:00 a.m.            [Tyndall
     Affidavit, p. 4, ¶ 9] The search was completed by 10:30
     a.m. [Tyndall Affidavit, p. 4, ¶ 9] This search was
     carried out with a valid search warrant and therefore
     carries a presumption of legality. Anglin v. Director,
     439 F.2d 1342, 1346 (4th Cir. 1971)[.]         Therefore,
     Defendants are entitled to summary judgment on this
     issue.

(Docket Entry 34 at 10.)

     Even when Plaintiff opposed summary judgment on the grounds

that Defendants “search[ed his] papers (see Judy West Affidavit and


                                   24




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 24 of 37
Carla Morris Affidavit _ Plaintiff’s Motion to Deny Dismissal)”

(Docket Entry 42 at 4; see also id. at 5 (asserting Defendants

violated Plaintiff’s rights by searching papers without a warrant),

7 (same)), Defendants only minimally engaged with this issue (see

generally   Docket   Entry   44).        Specifically,   on   this   front,

Defendants responded, in full, as follows:

     Plaintiff contends in his response that Defendants
     violated his Fourth Amendment rights to privacy while
     “looking through papers” while waiting on the search
     warrant. [Doc. 42, p. 5 of 8] Defendants have provided
     recordings from all the officers present at the scene
     which shows the actions of the officers.   [Doc. # 38
     Notice of Manual Filing; Doc. # 37 Affidavit of Adam
     Bell]

(Docket Entry 44 at 4.)

     Notwithstanding the cursory nature of Defendants’ argument on

this point, the Court may consider the fact that (as detailed

above) the body camera recordings conclusively establish that

neither Detective McPhatter nor Detective Ludemann committed the

alleged illegal search of Plaintiff’s mail.         See Fed. R. Civ. P.

56(f)(2) (permitting courts to enter summary judgment even “on

grounds not raised by a party”).11        Under these circumstances, the


     11 The Court must provide “notice and a reasonable time to
respond” before granting summary judgment “on grounds not raised by
a party.” Fed. R. Civ. P. 56(f)(2). Given that objective evidence
conclusively establishes the propriety of summary judgment for
Detective McPhatter and Detective Ludemann, to the extent
necessary, this Recommendation provides the requisite notice and
opportunity.   See generally Scott v. Harris, 550 U.S. 372, 380
(2007) (instructing courts to disregard for summary judgment
purposes any version of events that “is blatantly contradicted by
                                                    (continued...)

                                    25




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 25 of 37
Court should grant Detective McPhatter and Detective Ludemann

summary judgment on Plaintiff’s fourth-amendment claim.

       B.   Detective Ludemann and Detective McPhatter

       The Complaint names Detective Ludemann and Detective McPhatter

as defendants in this action (Docket Entry 2 at 1-3) and asserts

that “[D]etective McPhatter, [D]etective Altizer, and [D]etective

Ludemann[] did enter” Plaintiff’s residence “without a search

warrant and illegally obtained property” (id. at 5; see id. at 6

(same); see also id. at 5 (asserting that “Detective Matthews stood

outside the door of the residence while detectives McPhatter,

Altizer, and Ludemann detained [Ms.] Morris inside the apartment”

(superscript omitted))).       However, these unsworn assertions do not

qualify as evidence for summary judgment purposes, see Reeves, 2011

WL 4499099, at *5 n.14, and none of Plaintiff’s evidence identifies

Detective McPhatter and Detective Ludemann as the police officers

involved in any allegedly improper search of Plaintiff’s mail (see

Docket Entries 19-1 to 19-7, 43-1 to 43-5).          Instead, construed in

the light most favorable to Plaintiff, the evidence reflects only

that some male officer who participated in the protective sweep of

Plaintiff’s apartment searched Plaintiff’s mail and papers prior to

the search warrant’s arrival.        (See Docket Entries 19-1, 19-2, 43-

1.)



     11(...continued)
the record, so that no reasonable jury could believe it”).

                                      26




      Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 26 of 37
     For instance, Ms. West’s affidavit reflects, in relevant part:

     2. On December 29, 2016, [Ms. West] was living two doors
     away from [Plaintiff], [her] son, and [Ms.] Morris who
     lived at [a certain apartment].

     3. [Ms. West] saw [Plaintiff] came out of the apartment
     door with his hands up. The police grabbed him as soon
     as he was about two feet (2’) outside of the apartment.

     4. As soon as they grabbed [Plaintiff], approximately
     three (3) police officers went into the apartment. Two
     of the police officers stayed in the apartment and one
     left[.]

     5. The police officers told [Ms. Morris] to stay on the
     couch and not to move. They would not let [Ms. West]
     into the apartment.

     6. It was a long time latter [sic] before another officer
     came with a warrant.

     7. The two (2) police officers stayed in the apartment
     the entire time until the police officer came with the
     warrant. The police kept the door to the apartment open.
     [Ms. West] saw these police officers were looking through
     papers inside the apartment during this time.

(Docket Entry 19-2, ¶¶ 2-7 (emphasis added).)12            This search,

according to Ms. West’s state-court testimony, occurred about five

minutes after officers took Plaintiff away in the patrol car. (See

Docket Entry 43-1 at 41-42.)

     Similarly, the affidavit of Ms. Morris states, in relevant

part:

     2. On December 29, 2016, [Ms. Morris] was living with
     [Plaintiff] at [a certain apartment].



     12 In her state-court testimony, Ms. West described these two
officers as “the officer lady right there [i.e., Detective Altizer]
and the male officer.” (Docket Entry 43-1 at 38.)

                                   27




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 27 of 37
     3. The police came to the      door early on December 29,
     2016. After they identified    themselves, [Plaintiff] came
     to the door with his hands     up. The police grabbed him
     and took him outside of the    apartment.

     4. Shortly afterwards, two police officers came into the
     apartment. One was female and one was male. They looked
     through some mail in the living room.

     5. The police officers ordered [Ms. Morris] to sit on the
     couch and not to move.

     6. [They] waited for a long time until an older, male
     police officer came with some papers.

     7. The female police officer stayed in the apartment the
     entire time while [they] waited. The male police officer
     went out the apartment door but they kept the door open
     and [Ms. Morris] could see him and he could see [her] and
     into the apartment the entire time.

     8. The police officers made [Ms. Morris] stay on the
     couch while [they] waited. They would not let [her] move
     from the couch. [Ms. Morris’s] phone rang but they told
     [her] not to answer it.

     9. The female and male police officers kept control of
     [Ms. Morris] and the apartment during the entire time
     [they] waited. They were both looking at the living room
     and what was in the living room during the entire time
     [they] waited.

(Docket Entry 19-1, ¶¶ 2-9.) Ms. Morris further testified that the

search of the mail occurred approximately “30 to 40 minutes” after

the officers “had removed [Plaintiff] from the scene.”            (Docket

Entry 43-1 at 46; see also id. at 45-46 (reflecting that search

occurred after “the protective sweep at the apartment” and while

awaiting Detective Tyndall’s arrival).)

     The undisputed evidence reflects that Detective McPhatter did

not participate in the protective sweep of Plaintiff’s apartment.


                                   28




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 28 of 37
(See McPhatter Video at 13:54-13:57; Docket Entry 35, ¶ 5; Docket

Entry 39, ¶ 5.)       Further, for the duration of the body camera

recordings   made   before   Detective   Tyndall’s    arrival,     Detective

McPhatter remained outside Plaintiff’s apartment (and outside of

Ms. Morris’s line of sight). (See, e.g., McPhatter Video at 13:45-

14:24; Altizer Video at 14:24-14:39.)         Accordingly, the evidence

conclusively excludes Detective McPhatter as “[t]he male police

officer” who, construing the evidence in the light most favorable

to Plaintiff, searched Plaintiff’s mail and/or papers without a

search warrant.     The Court should therefore grant summary judgment

to Detective McPhatter.      See Scott v. Harris, 550 U.S. 372, 380

(2007) (“When opposing parties tell two different stories, one of

which   is   blatantly   contradicted    by   the   record,   so    that   no

reasonable jury could believe it, a court should not adopt that

version of the facts for purposes of ruling on a motion for summary

judgment.”).

     In contrast to Detective McPhatter, the evidence establishes

that Detective Ludemann participated in the protective sweep.

(See, e.g., Matthews Video at 13:55-13:56; Docket Entry 35, ¶ 5;

Docket Entry 39, ¶ 5.)        However, the undisputed evidence also

reflects that Detective Ludemann left the apartment about a minute

after the protective sweep, before the time of the challenged

searches.    (See Altizer Video at 13:56; Matthews Video at 13:56-

13:57; see also Docket Entry 43-1 at 38-42, 46.)         In other words,


                                   29




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 29 of 37
of the “approximately three (3) police officers [who] went into the

apartment,” the evidence conclusively identifies Detective Ludemann

as the “one [who] left.”      (Docket Entry 19-2, ¶ 4.)       The record

further reflects that, following his departure from the apartment,

Detective Ludemann remained outside the apartment and out of Ms.

Morris’s sight for the duration of the body camera footage made

before Detective Tyndall’s arrival. (See, e.g., McPhatter Video at

13:57-14:24; Altizer Video at 13:56-14:39.)13 As such, the evidence

also definitively excludes Detective Ludemann as “[t]he male police

officer” who, construing the evidence in the light most favorable

to Plaintiff, searched Plaintiff’s mail and/or papers without a

search warrant.   The Court should therefore grant summary judgment

to Detective Ludemann.    See Scott, 550 U.S. at 380.14


     13   This footage covers the time period in which Ms. West
reported the mail search occurred. (See Docket Entry 43-1 at 38-
42; McPhatter Video at 14:06-14:24.)

     14    To the extent that Plaintiff challenges Detective
Ludemann’s participation in the protective sweep itself (see Docket
Entry 42 at 2-4), that challenge fails. The undisputed evidence
shows that Ms. Morris authorized the protective sweep. (See, e.g.,
Altizer Video at 13:54; Docket Entry 43-1 at 15-16, 25, 44.) In
his summary judgment opposition, Plaintiff contends that he
objected to the VCAT officers’ entry into his apartment prior to
Ms. Morris’s consent. (See Docket Entry 42 at 3; see also id. at
2 (asserting that, “after Plaintiff was arrested outside and
handcuffed, and officers immediately began to enter, the Plaintiff
told them to exit if they did not have a search warrant” (citing
Altizer Video)).) Plaintiff’s unsworn assertions in his opposition
do not constitute evidence, see Reeves, 2011 WL 4499099, at *5
n.14, and the video recordings reflect more ambiguity in
Plaintiff’s statements regarding the VCAT officers’ presence than
his opposition acknowledges (see, e.g., Graham Video at 13:56-
                                                     (continued...)

                                   30




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 30 of 37
     In sum, the record conclusively identifies Detective Matthews,

rather than Detective Ludemann or Detective McPhatter, as the “male

officer” whom Ms. West and Ms. Morris described as searching

Plaintiff’s mail and/or papers prior to Detective Tyndall’s arrival

with the search warrant.       As such, Plaintiff’s fourth-amendment

claims against Detective McPhatter and Detective Ludemann cannot

survive summary judgment.      See Scott, 550 U.S. at 380.

     C.    Detective Altizer

     However, the same result does not hold for Detective Altizer,

the only female among the VCAT officers involved in the events at

Plaintiff’s apartment on December 29, 2016.        (See, e.g., Altizer

Video at 13:46-14:39, 14:58-15:32.)      To begin, Ms. Morris averred

that a female officer searched Plaintiff’s mail while awaiting the

search warrant’s arrival.      (See Docket Entry 19-1, ¶¶ 4-7, 9.)       In

addition, in their state-court testimony, both Ms. Morris and Ms.

West specifically identified Detective Altizer as a participant in

the search of Plaintiff’s mail prior to the search warrant’s

arrival.    (See Docket Entry 43-1 at 38-40, 44-47.)




     14(...continued)
14:06). In any event, the officers had already completed their
protective search and Detective Ludemann had already exited the
apartment prior to Plaintiff raising any concerns regarding their
presence in the apartment. (See id.; see also Altizer Video at
13:53-13:56.)    Accordingly, Plaintiff lacks a viable fourth-
amendment claim regarding Detective Ludemann’s (and, for that
matter, Detective Altizer’s) participation in the protective sweep.

                                   31




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 31 of 37
     Moreover, Ms. Morris testified that the search occurred “at

least about 30 to 40 minutes” after the police “removed [Plaintiff]

from the scene.”     (Id. at 46.)      The body camera recordings reflect

that the patrol car took Plaintiff away at approximately 9:09 a.m.

(see Graham Video at 14:09), which would mean the asserted search

occurred around 9:39 a.m. to 9:49 a.m. (Docket Entry 43-1 at 46).

No video evidence exists from the scene for all but a few seconds

of this period.     Accordingly, at least with respect to the search

that Ms. Morris identified, objective evidence cannot resolve the

dispute between Ms. Morris’s testimony and Detective Altizer’s

testimony.    Cf. Scott, 550 U.S. at 380.

     Nor, although it remains a closer question, does the evidence

“blatantly    contradict[],”    id.,    Ms.   West’s   testimony    regarding

Detective Altizer. Admittedly, the video evidence confirms that no

male officer entered Plaintiff’s apartment during the time period

when Ms.     West   testified   that    Detective   Altizer   and   her   male

colleague “had the mail in their hand looking at the mail” (Docket

Entry 43-1 at 42) on the kitchen bar.           (See Altizer Video 14:00-

14:39; McPhatter Video 14:00-14:24; Friel Video at 14:01-14:33;

Docket Entry 43-1 at 38-42.)      The video recordings further reflect

both that Ms. West walked away from the scene around the time that

Detective Altizer approached the kitchen bar and that, for at least

part of the time Detective Altizer remained near the kitchen bar,

she kept her hands at or near her vest, devoid of mail.                   (See


                                       32




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 32 of 37
Altizer Video at 14:13-14:15; McPhatter Video at 14:13-14:15.)

Finally, Ms. Morris testified that Detective Altizer did not search

Plaintiff’s   apartment   when   she    first   came   to   stand   in   it.

(See Docket Entry 43-1 at 46.)

     Nevertheless, the video evidence, which does not show Ms.

West’s location or Detective Altizer’s hands and actions for the

entire period in question, does not clearly disprove Ms. West’s

testimony regarding Detective Altizer.           (See Altizer Video at

14:13-14:15; McPhatter Video at 14:13-14:15.)           In addition, the

video recordings reflect that Ms. Morris remained looking downward,

with her hand in front of her eyes, during at least part of the

time Detective Altizer remained near the kitchen bar (see Altizer

Video at 14:13-14:15), a potential reason for the discrepancy

between Ms. Morris’s and Ms. West’s description of events.          In any

event, because the video recordings do not “blatantly contradict[]”

Ms. West’s “version of events,” Scott, 550 U.S. at 380, the Court

cannot completely discount her testimony for summary judgment

purposes. See, e.g., Kane v. Beaufort Cty. Sheriff’s Dep’t, No. CA

9:14-508, 2015 WL 404570, at *5 (D.S.C. Jan. 29, 2015) (“[B]ecause

certain relevant details of the encounter are not visible on the

video available, and because they are not offered as true by the

[p]laintiff, the Court cannot rely on [the d]efendants’ description

of the events for purposes of its summary judgment analysis.”);

Godfrey v. Faulkner, No. 7:13cv454, 2015 WL 302841, at *4-5 (W.D.


                                   33




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 33 of 37
Va. Jan. 23, 2015) (denying summary judgment where “[t]he video

footage in the record . . . is not so entirely inconsistent with

[the plaintiff’s] account of the officers’ conduct that [the court]

can completely discount his version of events” and “the video

cameras did not record all events”).

     Accordingly,    a   material   factual   dispute   exists    regarding

whether,   without   consent,   Detective     Altizer   (twice)    searched

through Plaintiff’s mail (A) after Plaintiff’s removal from the

scene, (B) after clearing the apartment for other people, and

(C) prior to the arrival of a search warrant, a dispute which, if

resolved against Detective Altizer, would support a finding that

she violated the Fourth Amendment.       See Buie, 494 U.S. at 335-36;

Payton, 445 U.S. at 586 (“It is a basic principle of Fourth

Amendment law that searches and seizures inside a home without a

warrant are presumptively unreasonable.” (internal quotation marks

omitted)); United States v. Laudermilt, 677 F.3d 605, 610 (4th Cir.

2012) (“A protective sweep is limited to a cursory inspection of

those spaces where a person may be found and should last no longer

than it takes to complete the arrest and depart the premises.”

(internal quotation marks omitted)); see also Chimel v. California,

395 U.S. 752, 767 (1969) (“After arresting a man in his house, to

rummage at will among his papers in search of whatever will convict

him, appears to us to be indistinguishable from what might be done

under a general warrant; indeed, the warrant would give more


                                    34




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 34 of 37
protection, for presumably it must be issued by a magistrate.”

(internal quotation marks omitted)).15

       Nevertheless, Defendants maintain that qualified immunity

shields Detective Altizer from Plaintiff’s claim.                       (See Docket

Entry 34 at 10-12; Docket Entry 44 at 7-8.)                   “To establish a

qualified-immunity defense, a public official must demonstrate that

(1) a plaintiff has not alleged or shown facts that make out a

violation of a constitutional right, or that (2) the right at issue

was    not   ‘clearly    established’      at   the   time    of    its      alleged

violation.”     Owens v. Baltimore City State’s Attorneys Office, 767

F.3d 379, 395–96 (4th Cir. 2014) (internal quotation marks and

brackets omitted).         However, “[i]f a plaintiff has alleged a

clearly established right, summary judgment on qualified immunity

grounds is improper as long as there remains any material factual

dispute regarding the actual conduct of the defendants.” Buonocore

v. Harris, 65 F.3d 347, 359-60 (4th Cir. 1995).              In other words, if

“the    defendant’s     entitlement   to   immunity    turns       on    a   factual

dispute, that dispute is resolved by the jury at trial.”                     ACLU of

Md., Inc. v. Wicomico Cty., 999 F.2d 780, 784 (4th Cir. 1993).


     15   To the extent Plaintiff challenges the seizure of his
apartment pending the arrival of the search warrant and the
subsequent seizure of a firearm therein (see Docket Entry 42 at 4),
those contentions lack merit under the circumstances, which reflect
(1) that officers seized the apartment for at most one hour pending
the arrival of the search warrant and (2) that the officers
discovered the firearm during the search of Plaintiff’s apartment
conducted after the search warrant’s arrival. See generally Segura
v. United States, 468 U.S. 796 (1984).

                                      35




      Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 35 of 37
       Here, construed in the light most favorable to Plaintiff, the

evidence reflects that, following Plaintiff’s arrest and removal

from the premises, Detective Altizer searched Plaintiff’s mail

without a warrant.         Such conduct violates clearly established

fourth-amendment law.       See, e.g., Schneckloth v. Bustamonte, 412

U.S. 218, 219 (1973) (“It is well settled under the Fourth and

Fourteenth Amendments that a search conducted without a warrant

issued upon probable cause is ‘per se unreasonable . . . subject

only    to   a   few   specifically   established   and   well-delineated

exceptions.’” (ellipsis in original)); see also, e.g., Buie, 494

U.S. at 335-36 (explaining that “a protective sweep, aimed at

protecting       the   arresting   officers,   if   justified    by      the

circumstances, is nevertheless not a full search of the premises,

but may extend only to a cursory inspection of those spaces where

a person may be found” and may last “no longer than it takes to

complete the arrest and depart the premises”).              Accordingly,

Detective Altizer has not established her entitlement to qualified

immunity.

       In sum, the Court should deny Detective Altizer’s request for

summary judgment.        See, e.g., Godfrey, 2015 WL 302841, at *5

(“Because genuine issues of material fact thus remain in dispute,

[the defendants] have not established that they are entitled to

summary judgment on the ground of qualified immunity or on the

merits of [the plaintiff’s constitutional] claims.”).


                                      36




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 36 of 37
                              CONCLUSION

     Objective evidence conclusively establishes that Detective

McPhatter and Detective Ludemann did not participate in the alleged

illegal searches of Plaintiff’s mail.       However, material factual

disputes exist regarding Detective Altizer’s participation in such

activity.

     IT IS THEREFORE RECOMMENDED that the Summary Judgment Motion

(Docket Entry 33) be granted in part and denied in part as follows:

summary judgment be granted to Detective McPhatter and Detective

Ludemann, but denied to Detective Altizer on Plaintiff’s fourth-

amendment claim for illegal searches of his mail.

     This 23rd day of June, 2020.

                                         /s/ L. Patrick Auld
                                            L. Patrick Auld
                                     United States Magistrate Judge




                                   37




   Case 1:17-cv-00934-LCB-LPA Document 46 Filed 06/23/20 Page 37 of 37
